Citation Nr: 1309077	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  08-03 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than October 13, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disability, to include an ulcer.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a dental disability.

4.  Entitlement to service connection for a sleep disability, to include narcolepsy, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to an initial rating higher than 50 percent for PTSD.

7.  Entitlement to a rating in excess of 10 percent for Hepatitis C.

(The issue of whether the overpayment of Department of Veterans Affairs (VA) benefits in the amount of $919.08 was properly created is the subject of a separate decision of the Board)


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972, which includes service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for narcolepsy.

In June 2010, the Board denied the claim of service connection for a sleep disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a June 2012 memorandum decision, the Court vacated the Board's June 2010 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for PTSD.  The Board denied the claim of service connection for PTSD in its June 2010 decision, the Veteran appealed the Board's denial to the Court, and the Court had remanded this issue in its June 2012 decision.  In an April 2011 rating decision, the RO granted service connection for PTSD, and thereby resolved the appeal as to that issue.

In an August 2011 letter and statements dated in August and October 2012, the Veteran and his representative raised the issues of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) and entitlement to a waiver of the recovery of indebtedness in the amount of $919.08.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran claims that he experiences symptoms of a sleep disability, including narcolepsy.  Also, psychiatric examination reports from Southeast Psychiatric Services (Southeast) dated in September 2006 and May 2009 include reports of sleep problems/insomnia.  Thus, there is competent evidence of a current sleep disability.

The September 2006 and May 2009 examination reports from Southeast reflect that the Veteran's sleep problems were reported as being related to his psychiatric disability.  He was diagnosed as having major depression, PTSD, and anxiety disorder, and service connection for PTSD has been granted.  In its June 2012 decision, the Court noted that such evidence suggested that the Veteran may have a sleep disability that is separate and distinct from and possibly secondary to his now service-connected PTSD.

In sum, there is competent evidence of a current sleep disability and evidence suggesting that any such disability may be related to the Veteran's service-connected PTSD.  Thus, VA's duty to obtain an examination as to the nature and etiology of any current sleep disability, is triggered.  

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A December 2006 letter from Warren Behavioral Care Inc. (Warren) reflects that the Veteran underwent a psychiatric evaluation at that facility in October 2006.  Also, the May 2009 examination report from Southeast indicates that the Veteran had been treated for his psychiatric problems at that facility during the previous several years and that he was to receive continuing treatment from that facility.  There are no more recent treatment records from Southeast in the claims file and there are no additional treatment records among the Veteran's paperless records in the Virtual VA system.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any additional psychiatric treatment records from Warren and Southeast.  As the evidence reflects that the Veteran may have a current sleep disability that is secondary to his service-connected psychiatric disability, any additional psychiatric treatment records are directly relevant to the issue on appeal.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a) (West 2002).  Therefore, such notice should be provided upon remand.

Moreover, in rating decisions dated in June 2010 and April and September 2011, the RO made the following decisions:  granted an increased 10 percent rating for Hepatitis C, effective September 14, 2004; granted service connection for PTSD and assigned an initial 50 percent disability rating, effective October 13, 2010; denied the Veteran's petitions to reopen claims of service connection for a gastrointestinal disability (to include an ulcer) and a dental disability as new and material evidence had not been received; and denied entitlement to service connection for bilateral hearing loss.  In June and August 2011 and May 2012, the Veteran submitted notices of disagreement with respect to all of these decisions.  A statement of the case has not been issued as to these issues.  38 U.S.C.A. § 7105(a) (West 2002).  Thus, the Board is required to remand these issues for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 


Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a statement of the case as to the issues of entitlement to an effective date earlier than October 13, 2010 for the grant of service connection for PTSD, whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disability (to include an ulcer), whether new and material evidence has been received to reopen a claim of service connection for a dental disability, entitlement to service connection for bilateral hearing loss, entitlement to an initial rating higher than 50 percent for PTSD, and entitlement to a rating in excess of 10 percent for Hepatitis C.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  A copy of this letter must be included in the claims file.

3.  The Veteran shall be asked to complete authorizations for VA to obtain all records of his treatment for psychiatric and sleep disabilities from Warren Behavioral Care Inc. and Southeast Psychiatric Services.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran shall be notified of the putative records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with records obtained pursuant to this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum.    

The examiner shall answer all of the following questions:

(a)  Does the Veteran have a current sleep disability that is separate and distinct from his service-connected psychiatric disability (i.e. any such sleep disability diagnosed since September 2004, including any narcolepsy)?

(b)  If the Veteran has a current sleep disability that is separate and distinct from his service-connected psychiatric disability, is it at least as likely as not (50 percent probability or more) that the current sleep disability (any such disability diagnosed since September 2004, including any narcolepsy) had its onset in service, is related to the Veteran's presumed exposure to herbicides in service, or is otherwise related to a disease or injury in service?

(c)  If the Veteran has a current sleep disability that is separate and distinct from his service-connected psychiatric disability, is it at least as likely as not (50 percent probability or more) that the current sleep disability (any such disability diagnosed since September 2004, including any narcolepsy) was caused (in whole or in part) by his service-connected PTSD?

(d)  If the Veteran has a current sleep disability that is separate and distinct from his service-connected psychiatric disability, is it at least as likely as not (50 percent probability or more) that the current sleep disability (any such disability diagnosed since September 2004, including any narcolepsy) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected PTSD?

In formulating the above opinions, the examiner must acknowledge and comment on any separate and distinct sleep disabilities diagnosed since September 2004 (including any narcolepsy), the Veteran's presumed exposure to herbicides in service, and his reports of sleep problems associated with his psychiatric disability.

The examiner must provide reasons for each opinion given.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

The absence of evidence of treatment for sleep problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If any benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




